Citation Nr: 9907956	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-26 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to June 
1958.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran requires assistance on a regular basis, as he 
is unable to perform many of the activities of daily living 
without assistance or protect himself from the hazards of his 
everyday environment.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance are met.  38 
U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he needs regular aid and attendance 
in the activities of daily living due to his service-
connected disabilities.  He is seeking special monthly 
pension based on the need for regular aid and attendance or 
by reason of being housebound.  The Board finds that the 
veteran's claim is "well grounded" 

within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a), 
since all relevant development has been conducted.

Entitlement to special monthly pension due to the need for 
aid and attendance of another person is based on the degree 
of the veteran's helplessness and his actual need for 
assistance from another person.  The law states that where an 
otherwise eligible veteran is in need of regular aid and 
attendance, an increased rate of pension is payable. 38 
U.S.C.A. § 1521(d) (West 1991).  The law and regulations 
provide that, for pension purposes, a person shall be 
considered to be in need of regular aid and attendance if 
such person is (1) a patient in a nursing home on account of 
mental or physical incapacity or, (2) helpless or blind, or 
so nearly helpless or blind as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b) (West 
1991); 38 C.F.R. § 3.351 (1998).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself, or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all of the disabling conditions 
enumerated 

above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his/her condition as a whole. It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need. 38 C.F.R. § 3.352(a) (1998).
 
r is permanently housebound.  The requirement 
for this increased in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent, there are additional 
disabilities independently ratable at 60 percent or more or 
the veteran is substantially confined to his dwelling or 
immediate premises.  38 C.F.R. § 3.351.  

The veteran has had a permanent and total rating for pension 
purposes in effect since 1991.  His nonservice-connected 
disabilities have been determined to consist of, status post 
fracture of the left tibia and fibula with fracture of the 
left patella with gross separation and with lack of active 
contraction of the left quadriceps and extension of the left 
knee joint, rated as 50 percent disabling; cervical cord 
syndrome, remote, secondary to a fall, resulting in residual 
weakness of the left hand and partial sensory impairment of 
the left upper extremity, rated as 20 percent disabling; 
cervical spondylosis, rated as 10 percent disabling; 
avascular necrosis of the left femoral head with degenerative 
arthritis, rated as 10 percent disabling; neuropathy, 
partial, left common peroneal nerve, with old fracture of the 
left ankle with stiffness; and status post excision of 
epidermoid cyst, right side of the neck, rated as 
noncompensable.  The veteran's total combined rate is 70 
percent.  In applying the law to the existing facts, the 
Board finds that it can reasonably be determined that the 
veteran is entitled to an increased rate of pension due to 
the need for regular aid and attendance.  

The record reveals that the veteran underwent a VA 
examination for housebound status or permanent need for 
regular aid and attendance in June 1997.  He 

complained of buttock ulcer treatment, originally from poor 
home care and not made worse in the hospital.  The veteran's 
height and weight were not documented.  His nutrition was 
reported to he high protein, and his gait was reported to be 
normal.  The examiner noted that no acute problems were 
apparent.  On examination of the extremities and spine, the 
examiner found degenerative arthritis of the left hip, no 
need for wheelchair, no need for special care, no need for 
home care, and no need for travel.  It was reported that the 
veteran could walk one mile with a crutch, that he could 
leave the house anytime and that he used a cane.  The 
diagnosis was, early degenerative arthritis of the left hip, 
ulcer of the buttocks, no need for special care.  

The veteran and his wife testified at a personal hearing at 
the RO, and gave testimony in support of his claim.  The 
veteran reported that he used a wheelchair and a walker for 
getting around in his house.  He stated that he could not use 
crutches due to problems with stretching out his left leg.  
He reported that he used a brace on the left leg.  He stated 
that his disabilities had worsened.  The veteran's wife 
reported that she must help him get dressed.  The veteran 
reported that he could shave and he could feed himself, but 
that his wife must help him bathe.  He testified that he 
could not leave his house unless someone took him.  The 
veteran's wife stated that the veteran could not walk a mile 
and that he had trouble just standing.  A complete transcript 
is of record.  

The veteran was examined by VA in January 1998.  It was 
reported that the veteran was unable to stand on his left leg 
and that he used a wheelchair to ambulate.  He reported 
weakness of the left hand and numbness of the left arm.  It 
was reported that the veteran lived with his wife who 
assisted him with his activities of daily living and 
transportation.  It was stated that the veteran was 
ambulatory with a walker at home and that he also used a 
wheelchair at home.  The examiner noted that the veteran was 
not blind and that he took care of his activities of daily 
living with some assistance from his wife with dressing and 
putting on pants, socks and shoes.  It was stated that he 
could feed himself but required assistance bathing, and that 
he needed assistance in transportation from friends and his 
wife.  The examiner 

concluded that the veteran required aid and assistance in 
some activities of daily living and transportation which was 
provided by his wife who herself had chronic renal failure 
and was on dialysis three times a week.  

On VA orthopedic examination in January 1998, the veteran 
reported that he was not able to walk properly; that he had 
to use a wheelchair at home; that he could hobble around on 
his right leg from room to room at home; and that his left 
leg would not straighten up properly at the knee.  He 
reported having back and knee pain.  On examination, it was 
noted that the veteran was in a wheelchair and that he could 
not stand on both feet.  It was stated that he could stand on 
his right leg but not the left.  Examination of the veteran's 
musculoskeletal system was performed.  The examiner opined 
that in view of the veteran's multiple pathological 
conditions the veteran was not able to bear weight on his 
left leg or plant his left foot on the ground.  

On VA neurological examination in January 1998, it was noted 
that the veteran was able to stand on his right leg only and 
could not extend or stand on his left leg.  It was noted that 
the veteran could dress himself but had difficulty putting on 
socks and shoes, and that he could cut up his food and feed 
himself but needed help to bathe.  

The Board has reviewed the evidence of record.  While it is 
noted that the veteran was able to perform some duties of 
self-care such as feeding, it was documented that he had 
difficulty bathing and dressing himself.  Thus the question 
arises as to whether he is able to care for his personal 
hygiene adequately.  The Board recognizes that the veteran is 
not bedridden; however, it is noted that he required the 
assistance of others to go out and that he must use a wheel 
chair or a walker for ambulation.  This brings into question 
whether he is able to adequately protect himself from the 
hazards of daily living.  The Board finds that the total 
disability picture reasonably reflects that the veteran 
requires the assistance of another person on a regular basis 
to perform daily functioning adequately, especially, bathing, 
dressing and protecting himself from the hazards and dangers 
incident to his daily environment.  Although the veteran may 
be able to attend to some functions, the Board finds that the 
evidence reasonably supports a finding that he is so helpless 
as to need regular aid and attendance.  38 U.S.C.A. §§ 1502, 
1521, 5107; 38 C.F.R. §§ 3.351, 3.352.  In view of the above 
finding, the issue of entitlement to special monthly pension 
by reason of being housebound is moot.  


ORDER

Special monthly pension on account of the need for regular 
aid and attendance is granted, subject to the laws and 
regulations governing monetary awards.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



- 7 -


